Citation Nr: 1514275	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) for online remedial coursework at the College of Southern Nevada during the period August 27 to December 15, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office and Education Center in Muscogee, Oklahoma to deny payment under the Montgomery GI Bill (MGIB) for Math 096, an online course taken through College of Southern Nevada during the period August 27-December 15, 2012.


FINDINGS OF FACT

1.  During the period August 27 to December 15, 2012, the Veteran attended Math 096 in an online (off-campus) setting offered by the College of Southern Nevada.

2.  The College of Southern Nevada characterizes Math 096 as a remedial course.


CONCLUSION OF LAW

The requirements to establish entitlement to educational assistance benefits under the MGIB for Math 096 at the College of Southern Nevada during the period August 27-December 15, 2012, have not been met.  38 U.S.C.A. §§ 3672, 3675, 3680(A) (2014); 38 C.F.R. § 21.4267(g) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in December 2012 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.     

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.  The Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the Agency of Original Jurisdiction (AOJ) has satisfied any extant duties to notify and assist the Veteran and that adjudication of the appeal at this point is not prejudicial to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The Veteran seeks payment for the course Math 096, which he took at the College of Southern Nevada during the period August 27 to December 15, 2012.  The Veteran was pursuing a degree of Associate of Arts in Fire Science Management at that school; VA paid for other courses during this period but denied payment for Math 096 based on a determination by the AOJ that remedial courses cannot be paid if they are presented by independent study (off-campus).


VA considers a course to be offered by independent study if it consists of a prescribed program of study with provision for interaction between the student   and the regularly employed faculty of the institution of higher learning; the interaction may be personally or through use of communications technology, including mail, telephone, videoconferencing, computer technology (to include electronic mail) and other means.  38 C.F.R. § 21.4257(b) (2014).  The Veteran  has not shown or suggested that the AOJ's characterization of Math 096 as "independent study" is erroneous.

Remedial and deficiency courses offered by independent study cannot be approved.  38 C.F.R. § 21.4267(g) (2014).  The term "remedial course" means a course designed to overcome a deficiency at the elementary or secondary level in a particular area of study.  38 C.F.R. § 21.7020(b)(27) (2014).  

The AOJ contacted the School Certifying Official (SCO) at the College of Southern Nevada in December 2012 to verify the nature of Math 096.  The SCO informed  the AOJ that Math 096 is a remedial course, which is the reason the school had not certified the Veteran's enrollment in the course to VA at the time.  The Veteran has not asserted that the SCO's characterization of Math 096 as a remedial course is incorrect.  Rather, he argues on appeal that Math 096 is a three-credit course and that it is a prerequisite for Math 120, which he in turn needs to complete his degree requirements.  He also argues that it is inherently unfair to not afford the same recognition to an online class as to a resident class, in that he is a firefighter and cannot attend the course on-campus due to professional time constraints.

Addressing the Veteran's contentions, the underlying statute clearly states that VA shall not approve the enrollment of an eligible veteran in any independent study program except an accredited independent study program (including open circuit television) leading to a standard college degree or to a certificate that reflects educational attainment offered by an institution of higher learning.  38 U.S.C.A. § 3680A (a)(4).  The AOJ has determined that courses numbered 100 and higher (such as Math 120, the course cited by the Veteran as a prerequisite for graduation) would arguably qualify, whereas Math 096 does not.  This is consistent with the regulation, 38 C.F.R. § 21.4267(g), which prohibits approval of remedial and deficiency courses offered by independent study.

The Veteran appears to offer an equitable argument that it is arbitrary for VA to deny approval of an online course that would be approved in a resident classroom environment.  While the Board is sympathetic toward the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In the present case the Veteran is seeking payment for a course that VA is prohibited by law from approving.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Educational assistance benefits under the Montgomery GI Bill for online remedial coursework at the College of Southern Nevada during the period August 27 to December 15, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


